Case 19-06016-grs      Doc 105     Filed 07/23/20 Entered 07/23/20 17:29:47            Desc Main
                                  Document      Page 1 of 12



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                 LONDON DIVISION

 IN RE

 JODIE NICOLE WALTERS                                                      CASE NO. 19-60350

 DEBTOR

 MIKE JORDAN                                                                       PLAINTIFF

 V.                                                                          ADV. NO. 19-6016

 JODIE NICOLE WALTERS                                                            DEFENDANT



                                 MEMORANDUM OPINION

       The Plaintiff Mike Jordan alleges the Defendant Jodie Nicole Walters owes a non-

dischargeable debt for construction performed on her home pursuant to 11 U.S.C.

§§ 523(a)(2)(A) and 523(a)(6). Walters counterclaims for damages based on the poor quality of

Jordan’s work. A trial was held on July 7, 2020. Jordan failed to satisfy his burden of proof, so

the underlying claim is dischargeable. Further, Walters is entitled to recover damages on her

counterclaim because Jordan’s work was materially defective and unworkmanlike.

I.     FACTS.

       A.      The Restoration Proposal.

       In early August 2018, Walters sustained fire damage to her home in Knox County,

Kentucky. She submitted a claim to Kentucky National Insurance Company (“Kentucky

National”). Kentucky National prepared an itemized estimate that reflects a total replacement

cost of $81,747.67. [ECF No. 82 at ¶ 5; ECF No. 77-1, Def. Exh. 1; ECF No. 85-2, Plf. Exh. 2.]

       On or around August 25, 2018, Walters retained Jordan to restore her home. [ECF No.

82 at ¶ 4.] They agreed that Walters would pay Jordan from the Kentucky National insurance
Case 19-06016-grs       Doc 105    Filed 07/23/20 Entered 07/23/20 17:29:47            Desc Main
                                  Document      Page 2 of 12



proceeds based on the estimate, provided his efforts were workmanlike and not defective. [ECF

No. 82 at ¶ 6.] Consistent with that agreement, Walters and Jordan executed a document labeled

“Proposal” that contained the following handwritten provision:

       JODIE HAS GIVEN US PERMISSION TO SETTLE CLAIM WITH
       INSURANCE AND DEAL DIRECTLY WITH MORTGAGE COMPANY AND
       COMPLETE SCOPE OF REPAIRS LAID OUT AND PAID FOR BY THE
       INSURANCE COMPANY. ANY ADDITIONAL WORK WILL BE
       ADDRESSED AT TIME OF DESION [SIC] AND WILL BE PAID UPON OF
       [SIC] COMPLETION.

       PAYMENTS AS FOLLOWS 50% DOWN BALANCE UPON COMPLETION
       OF THAT PHASE OF PROJECT.

[ECF No. 85-1, Plf. Exh. 1 (capitalized in original).]

       B.      The Restoration Process.

       Walters and her family moved out of the home following the fire and into temporary

housing. Kentucky National agreed to pay for the temporary housing, but only for a limited

period. Jordan understood he had to expeditiously complete repairs before Walters exhausted

her temporary housing insurance benefits.

       Jordan worked on the project from late August 2018 to late January 2019. Jordan

testified that he, his construction crew, and occasional day laborers worked on Walters’ home six

or seven days a week during much of this period. Jordan and his crew first tore out the damaged

property and hauled it away. They then started rebuilding the home by installing new drywall,

floors, and ceilings, framing and replacing windows and doors, painting, adding new fixtures,

and installing new electric and plumbing. Walters’ insurance paid for vinyl siding repairs, but

Jordan was not responsible for this task.

       Walters also asked for additional repairs and upgrades not listed on the Kentucky

National estimate. Jordan reconfigured the floorplan, leveled the living room floor, and installed



                                                 2
Case 19-06016-grs       Doc 105     Filed 07/23/20 Entered 07/23/20 17:29:47           Desc Main
                                   Document      Page 3 of 12



two pocket doors, a jacuzzi tub, and bathroom tile. Walters paid for the materials, but Jordan did

not charge (or at least did not pursue a claim) for his labor.

       Insurance for alternate housing was originally scheduled to lapse in December 2018 and

Jordan assured Walters he would complete the project by Christmas. Jordan did not meet that

deadline, so Kentucky National extended Walters’ temporary housing through January 2019.

Walters was told it was the last extension.. Walters was scheduled to give up her temporary

housing on January 29, and Jordan rushed to complete the project.

       Walters remained in contact with Jordan throughout the project. Walters started noticing

various problems with Jordan’s work during 2018. Walters communicated her concerns verbally

and through text messages in December 2018 and January 2019. She repeatedly raised issues

with the repairs that included complaints about ripped vinyl flooring, rough and messy drywall,

cracks between the trim and the drywall, plumbing that was not concealed, and incorrect light

fixtures. Jordan either requested additional money to fix the problems or dismissed her concerns.

       C.      Terms and Manner of Payment for Restoration.

       The Proposal provided that Jordan would receive payment from the insurance proceeds

after he completed each phase of the project. The insurance money was distributed through

multiple checks issued by either Kentucky National or Flagstar Bank, Walters’ mortgage

company. [ECF No. 77-3, Plf. Ex. 3; ECF No. 77-4, Pfl. Ex. 4; ECF No. 82 at ¶ 7.] The

Kentucky National checks were made payable to Walters, or Walters and Flagstar Bank. The

Flagstar Bank checks were always made payable to Jordan and Walters.

       Approval by an insurance adjuster or the mortgage company was necessary before funds

were released, so Jordan was not always paid immediately upon completion of each phase of the

project. Several times, Walters advanced her own funds when Jordan needed money for



                                                  3
Case 19-06016-grs      Doc 105    Filed 07/23/20 Entered 07/23/20 17:29:47            Desc Main
                                 Document      Page 4 of 12



materials or to pay his workers. Walters would reimburse herself when the next insurance

payment was received and deliver the remaining funds to Jordan.

        Jordan and Walters met at her bank to cash checks made payable to both and disburse

funds to Jordan. Walters cashed the checks made payable to her and, after the two-day hold

period passed, paid Jordan. All the insurance proceeds were deposited and paid from Walters’

bank account, except for one check that was negotiated for cash and paid directly to Jordan

because he needed the money.

        Walters gave Jordan permission to speak to Kentucky National in the Proposal and she

encouraged him to do so during the project. Despite this, Jordan repeatedly asked Walters for

more funds to continue the project. In December and January, Walters was handling almost all

communication with the insurance company and mortgage lender. This exacerbated delays

because Jordan needed to confirm the extent of construction and absence of liens before money

was disbursed.

        The parties’ relationship broke down after Walters moved back into her home. Jordan

repeatedly harassed Walters for the final payment. Walters responded with concerns about the

quality of the construction, but also worked with Kentucky National to obtain the remaining

insurance proceeds. Kentucky National issued the final check for $14,204.59 on February 2,

2019.

        On February 25, 2019, Jordan met Walters at her place of employment. She informed

Jordan that she did not want him to perform any more work on her home based on his behavior

and the issues she raised with his performance. She suggested that they split the check and walk

away from the relationship. Jordan became angry and took the check from her. An argument

ensued and the police were called.



                                                4
Case 19-06016-grs       Doc 105     Filed 07/23/20 Entered 07/23/20 17:29:47              Desc Main
                                   Document      Page 5 of 12



       The final check was never cashed and is no longer valid. Kentucky National continues to

hold the insurance proceeds and has declined to pay any of the money to either party until this

litigation is resolved. [ECF No. 82 at ¶ 8.]

       D.       The Bankruptcy Filing and Adversary Proceeding.

       Walters filed her chapter 7 petition on March 21, 2019. She listed Jordan as an unsecured

creditor on Schedule E/F. Jordan’s amended complaint seeks a judgment that the debt owed to

him is non-dischargeable under §§ 523(a)(2)(A) and 523(a)(6). [ECF No. 26.] Walters denies

the allegations and counterclaims for damages to cure and repair “the shoddy, defective,

negligent, careless, and unworkmanlike construction.” [ECF Nos. 6, 16, 35.]

       The Court took the amended complaint and counterclaim under submission following the

July 7 trial. A decision on Walters’ request for a directed verdict made after Jordan completed

his proof is unnecessary based on this ruling.

II.    JURISDICTION.

       The Court has jurisdiction pursuant to 28 U.S.C. § 1334. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C. § 1409.

       Jordan and Walters consented to the bankruptcy court’s jurisdiction. [ECF Nos. 1, 26;

ECF Nos. 16, 35.]

III.   DISCUSSION.

       A.       Jordan Did Not Meet His Burden of Proof Under § 523(a)(2)(A).

       Count I of the amended complaint seeks a determination that a debt Walters owes to

Jordan is non-dischargeable under § 523(a)(2)(A). “A discharge under section 727....of this title

does not discharge an individual debtor from any debt- …

            (2) for money, property, services, or an extension, renewal, or refinancing
                of credit, to the extent obtained, by

                                                 5
Case 19-06016-grs      Doc 105      Filed 07/23/20 Entered 07/23/20 17:29:47              Desc Main
                                   Document      Page 6 of 12




               (A)     false pretenses, a false representation, or actual fraud, other than
                       a statement respecting the debtors or an insider's financial
                       condition ...

11 U.S.C. § 523(a)(2)(A).

       Jordan must prove the following by a preponderance of the evidence to succeed under

§ 523(a)(2)(A):

          (1) Walters obtained money through a material misrepresentation that at
              the time, Walters knew was false or made with gross recklessness as to
              its truth;
          (2) Walters intended to deceive Jordan;
          (3) Jordan justifiably relied on the false representation; and
          (4) Jordan’s reliance was the proximate cause of his loss.

Rembert v. AT&T Universal Card Servs., Inc. (In re Rembert), 141 F.3d 277, 280-281 (6th Cir.

1998). Exceptions to discharge are strictly construed against the creditor. Id. at 281.

       Jordan argues that Walters skimmed funds from the insurance proceeds. But Walters

produced bank records that show she made almost dollar-for-dollar disbursements to Jordan,

except for delivery of the final check for $14,204.59. Jordan admitted the final payment was the

only amount in controversy.

       Withholding the final payment was reasonable considering the poor quality of Jordan’s

work and his overreaction resulting in the police presence. [See infra at Part III.C (regarding

Jordan’s performance).] Also, at the end of the trial, Jordan’s counsel acknowledged Walters’

testimony was sufficient to overcome Jordan’s § 523(a)(2)(A) argument. Therefore, Jordan

failed to meet his burden of proof and judgment shall enter for Walters on Count I of the

amended complaint.




                                                  6
Case 19-06016-grs        Doc 105     Filed 07/23/20 Entered 07/23/20 17:29:47                Desc Main
                                    Document      Page 7 of 12



       B.        Jordan Did Not Meet His Burden of Proof Under § 523(a)(6).

       Count II of the amended complaint seeks a determination that a debt Walters owes to

Jordan is non-dischargeable under § 523(a)(6). Section 523(a)(6) provides:

            A discharge under section 727....of this title does not discharge an
            individual debtor from any debt- …

            ….

            (6) for willful and malicious injury by the debtor to another entity or to the
            property of another entity.

11 U.S.C. § 523(a)(6). Jordan has the burden to prove by a preponderance of the evidence that

his loss is the result of conduct by Walters that is both willful and malicious. Kawaauhau v.

Geiger, 523 U.S. 57, 61-62 (1998); MarketGraphics Research Grp., Inc. v. Berge (In re Berge),

953 F.3d 907 (6th Cir. 2020); Bank of Kentucky, Inc. v. Nageleisen (In re Nageleisen), 523 B.R.

522, 529 (Bankr. E.D. Ky. 2014).

        Jordan argues that Walters acted willfully and maliciously when she failed to turn over

the insurance proceeds. But the Proposal only required payment if Jordan’s “work was

workmanlike and not defective” [ECF No. 82 at ¶ 6] and, as discussed below, Walters was

justifiably dissatisfied with Jordan’s work. Therefore, withholding the final payment does not

evidence a willful and malicious intent to harm Jordan. See, e.g., Salem Bend Condo. Assoc. v.

Bullock-Williams (In re Bullock-Williams), 220 B.R. 345, 347 (B.A.P. 6th Cir. 1998) (failure to

make payment without proof of an intent to cause harm is not willful and malicious); Rhoades v.

Pangborn (In re Pangborn), Bankr. No. 05-25045, Adv. No. 05-6237, 2008 WL 782805, at *2

(Bankr. D. Kan. Mar. 19, 2008) (failure to pay for defective workmanship does not support a

finding of willful and malicious injury without evidence of intent to harm).




                                                  7
Case 19-06016-grs       Doc 105     Filed 07/23/20 Entered 07/23/20 17:29:47            Desc Main
                                   Document      Page 8 of 12



       Jordan failed to meet his burden of proof under § 523(a)(6) and judgment shall enter for

Walters on Count II of the amended complaint.

       C.      Walters Met Her Burden to Prove the Defective and Unworkmanlike Quality
               of Jordan’s Work.

       Walters counterclaims for damages suffered as a result of the defective and

unworkmanlike quality of Jordan’s performance. The evidence confirms the work was

substandard and Walters is entitled to damages.

               1. Jordan Did Not Perform the Construction in a Workmanlike Manner.

       A contractor has a duty to perform his duties in a proper and workmanlike manner.

Shreve v. Biggerstaff, 777 S.W.2d 616, 617 (Ky. Ct. App. 1989) (citing 17A C.J.S. Contracts

§ 494(2)b at 714-15). A contractor that fails to perform in a workmanlike manner is liable for

defects resulting from the failure despite completing the work to the best of his skill, knowledge,

and ability. Id. The measure of damages is the reasonable cost of remedying the defect. Murray

v. McCoy, 949 S.W.2d 613, 614-15 (Ky. Ct. App. 1996).

       Walters’ testimony and corresponding pictures show a laundry list of inexcusable defects.

The following is a summary of the defects in Jordan’s work that Walters established through her

testimony and photographs admitted into evidence:

           Exterior Doors and Hardware. There are large gaps between the front and
            back doors and their door frames. One gap is large enough for Walters’ hand.
            Walters also testified she had to plane the bottom of the back door so she
            could close and lock it.

           Closet Doors. Walters testified that Jordan did not install one closet door and
            multiple other closet doors do not function properly. The poor installation
            caused the paint to wear off. One photograph reflects shoddy framing. The
            pictures also show visible damage to a door from relocation of the hinges.

           Pantry and Cabinet Doors. Walters purchased doors for her pantry in October,
            weeks before Jordan performed any work on the surrounding area. But Jordan
            did not adequately account for spacing, so the doors do not fully open and

                                                  8
Case 19-06016-grs      Doc 105     Filed 07/23/20 Entered 07/23/20 17:29:47               Desc Main
                                  Document      Page 9 of 12



           limit Walters’ access. A similar problem affects a kitchen cabinet, which does
           not open or close properly and sticks on a support beam. Jordan also installed
           a pocket door that sticks because the wall he built is slanted.

          Ceilings. There is no seamless connection to the metal ceiling. Walters
           testified that she asked for popcorn ceilings and Jordan left ceilings smooth.
           The mudding on multiple ceilings in the home is rough and unfinished.

          Drywall. Walters testified that screws are still visible in the drywall, the
           mudding is not smoothed, and it is possible to see dried paint drips. Multiple
           pictures confirm the rough and unfinished drywall in the closets and other
           areas of the home. The pictures also show visible dents, holes, and scuffs.

          Lighting. Walters asked Jordan to install recessed lighting in her bedroom
           closets and foyer. Jordan installed a bare lightbulb in her bedroom closet that
           was not recessed. In a different closet, Jordan could not figure out the wiring
           for a switch, so he told Walters she must accept a pull chain. The pictures of
           the various light installations show visible gaps between the fixtures and
           ceiling.

          Water Heater. Jordan installed a new water heater in the middle of a room
           and did not conceal the water lines that extend up to the ceiling. Walters had
           to purchase foam to cover the gaps left in the ceiling.

          Flooring. One picture shows a very large rip in the flooring by the water
           heater and a clear attempt to cover it up. The floor has molded as a result.
           The pictures also show that the vinyl flooring is coming apart. Walters
           testified that her floors are not level.

          Master Bathroom. The tile in the master bathroom is not sealed and the grout
           is chipping. The tile was not graded properly so water pools on the shower
           floor.

       Walters brought many of these issues to Jordan’s attention during construction,

but he rebuffed her requests for repair. Jordan claimed Walters authorized the single

coat, sloppy mudding in the closets due to time constraints, but Walters raised issues with

the drywall and ceilings throughout the house. Walters asked Jordan to address the

visible water lines around the water heater, but he said it was “too late to fix.” When she

complained about the incorrect wiring, Jordan told her that he could not figure out the

problem and his work was “the best I can do.”

                                                 9
Case 19-06016-grs       Doc 105    Filed 07/23/20 Entered 07/23/20 17:29:47             Desc Main
                                  Document     Page 10 of 12



       Jordan suggested he could have fixed most or all of Walters’ complaints after she

moved in. Walters said, however, that the poor quality of the prior work did not instill

confidence he could or would fulfill his promises. Also, once Jordan overreacted and the

police became involved, Walters would not allow him in her house. Walters’ testimony

regarding these issues was more credible and Jordan’s testimony was less candid.

       The pictures strongly support Walters’ testimony about the sloppy and defective

work. The best example is the drywall. The pictures of the drywall do not reflect minor

imperfections. The work is obviously shoddy and incomplete. No reasonable person

would find drywall in this condition acceptable in a closet or otherwise.

       Jordan admitted that he rushed to finish the job and maintains that he did the best

he could under the circumstances. But when the best is of poor quality, it is insufficient.

Shreve, 777 S.W.2d at 617. Walters never agreed to accept less than work performed in a

workmanlike manner and Jordan’s work was below any minimum standard of

expectation.

               2. Walters Proved She Is Entitled to Money Damages.

       Walters introduced the testimony of Timothy Hood of HD Construction, LLC. Hood

examined her home and prepared an estimate to repair the damage caused by Jordan’s

substandard work. Walters did not introduce Hood as an expert, but his substantial experience

supports his testimony as a fact witness. Jordan did not challenge Hood as a fact witness and his

testimony was credible.

       Hood estimated the cost of leveling all floors at $9,500.00. But Jordan was only paid to

level the living room floor and align it with the kitchen and dining room area. Further, the house

was built approximately 50-60 years ago, so Hood conceded some settling is expected. Hood



                                                10
Case 19-06016-grs       Doc 105    Filed 07/23/20 Entered 07/23/20 17:29:47               Desc Main
                                  Document     Page 11 of 12



also admitted that he did not go into the crawlspace or tear up the floor to find out the root cause.

Based on this, no damages are allowed for this line item.

        Hood testified that fixing drywall would cost $8,500.00 and repainting the walls and

ceilings would cost $3,800.00. The proof supports allocation of $12,300.00, the full estimate of

the repairs.

        Hood estimated repairs to the doors and hardware at $1,800.00, and repair to the cabinets

and trim at $3,900.00. The evidence shows very poor workmanship and significant damage for

these items and Jordan’s attempt to justify his work is unconvincing. The full amount of the

estimate for these damages, $5,700.00, is reasonable.

        Hood estimated the cost to fix the electrical issues is $3,500.00. Rewiring and other

electrical work is required, considering the improper installation of lighting. But Hood conceded

that he could not gauge the full extent of the problem without removing drywall, which did not

occur. Also, there was conflicting testimony regarding the integrity of the overall electrical work

and compliance with local government codes. Therefore, this estimate is reduced by 50% to

$1,750.00.

        Hood assessed $2,200.00 to repair the tile in the master bathroom shower. It is likely

Jordan sealed the tile in the master bathroom before it was properly cured. But Jordan explained

that the puddling occurred because the floor of the 3 x 3 shower was an exposed rock aggregate.

There is not enough information to allocate damages for this line item.

        Based on the foregoing, the Court finds that Walters is entitled to damages to repair

Jordan’s defective work in the amount of $19,750.00.




                                                 11
      Case 19-06016-grs          Doc 105      Filed 07/23/20 Entered 07/23/20 17:29:47                             Desc Main
                                             Document     Page 12 of 12


                III.   CONCLUSION.

                       Walters is entitled to a judgment in her favor on Counts I and II of the amended

                complaint and the counterclaim. In reaching the conclusions found herein, the Court has

                considered all of the evidence, exhibits, and arguments of counsel, regardless of whether or not

                they are specifically referred to in this decision. A separate Judgment shall be entered

                accordingly.




                                                                12



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Gregory R. Schaaf
                                                                  Bankruptcy Judge
                                                                  Dated: Thursday, July 23, 2020
                                                                  (grs)
